Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 17-41 are pending.  Claims 17-25 and 40-41 are presented for this examination.  Claims 26-39 are withdrawn.  No claims are amended.
Status of Previous Rejections
All 1122nd paragraph and art rejections are withdrawn in view of argument and amendment filed on 08/23/2022 from previous office action of 04/22/2022.
ODP rejection over 16/761,086 is withdrawn from previous office action of 04/22/2022.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-25 and 40-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kajima (JP2004190050A).
As for claims 17-25, Kajima discloses a heat treated and cold rolled steel sheet, having overlapping compositions as illustrated in Table 2 below (Claims)
Table 2
Element
Applicant
(weight %)
Kajima 
(weight %)
Overlap
C
0.18-0.24
0.05-0.6
0.18-0.24
Mn
1.5-2.5
0.5-3
1.5-2.5
Si
1.2-2
0.3-1.5
1.2-1.5
Al
0.01-0.06
0.03-1.03
0.03-0.06
                  Cr
0.2-0.5
<=1
0.2-0.5
P
<=0.02
<=0.15
<=0.02
                  S
<=0.03
<=0.02
<=0.02
TM (%)
0-15
<=5
<=5
RA (%)
10-15
5-30
10-15
Bainite (%)
balance
>=70
>=70
Ferrite (%)
<=30
0
0
Mn (Claim 18)
2.0-2.3
0.5-3
2.0-2.3
P (Claim 19)
<=0.013
<=0.15
<=0.013

Regarding instant claimed “the bainite including granular bainite”, Kajima expressly discloses bainite ferrite and granular bainitic ferrite both means a bainite structure and is 70% or more. (paragraph [0024]  Hence, Kajima’s bainite including granular bainite is expected.
Regarding instant claimed “being free of or having an internal oxide layer of 3 microns thickness or less on both surface of said steel sheet”, it is interpreted as negative limitation.  The fact Kajima does not disclose an internal oxide suggests free of internal oxide layer.
As for claim 20,  Kajima discloses bainitic ferrite and granular bainitic ferrite is 70% or more. (paragraph [0024])
As for claim 21,  Kajima discloses C concentration of RA is >=1.0% (Abstract the last line).
As for claims 22-23, Steel Nos 3-14 all have TS of Table 2 (paragraph [0060]) more than 1050 MPa.  Regarding phosphatation coverage, it is an inherent property due to same compositions, microstructure and TS according to MPEP 2112.01.
As for claim 24-25, the fact Kajima does not disclose an internal oxide suggests free of internal oxide layer.
As for claim 40,  Kajiama suggests bainite consists of lath and granular bainite.
As for claim 41, Kajima’s >70% bainite overlaps claimed 64-77%.

Claims 17-25 and 40-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawata (US 20190003009).  
As for claim 17-19, Kawata discloses a heat treated cold rolled steel sheet (paragraph [0115]) having both microstructure and elemental compositions overlapping instant claim required ranges as illustrated in Table 1 below. (Claims 1-4)
Table 1
Element
Applicant
(weight %)
Kawata
(weight %)
Overlap
C
0.18-0.24
0.075-0.4
0.18-0.24
Mn
1.5-2.5
0.5-3.5
1.5-2.5
Si
1.2-2
0.01-2.5
1.2-2
Al
0.01-0.06
<=2
0.01-0.06
                  Cr
0.2-0.5
0-2
0.2-0.5
P
<=0.02
<=0.1
<=0.02
                  S
<=0.03
<=0.1
<=0.03
TM (%)
0-15
1-80
1-15
RA (%)
10-15
1-25
10-15
Bainite (%)
balance
3-95

Ferrite (%)
<=30
<=85
<=30
Mn (Claim 18)
2.0-2.3
0.5-3.5
2.0-2.3
P (Claim 19)
<=0.013
<=0.1
<=0.013


Regarding instant claimed “the bainite including granular bainite”, Kawata expressly discloses the bainite in his invention includes granular bainite. (paragraph [0118] line 4) 
Regarding instant claimed “being free of or having an internal oxide layer of 3 microns thickness or less on both surface of said steel sheet”, it is interpreted as negative limitation.  The fact  Kawata discloses pickling removes oxides existing on a surface of the hot rolled steel sheet (paragraph [0153])suggests instant claimed being free of internal oxide layer.
As for claim 20, Kawata’s broad range of bainite 3-95% overlaps instant claimed more than 60%. 
As for claims 21-23, Kawata discloses solid solution carbon content in the RA is 0.7-1.3%, overlapping claimed 0.9-1.15%.
Regarding TS, Table 22 discloses inventive examples having TS>=1050 MPa.
regarding instant claimed phosphatation coverage, it is an inherent property due to same compositions, microstructure according to MPEP 2112.01.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
As for claims 24-25, The fact  Kawata discloses pickling removes oxides existing on a surface of the hot rolled steel sheet (paragraph [0153])suggests instant claimed being free of internal oxide layer.
As for claim 40,  Kawata’s bainite consists of lath bainite and granular bainite. (paragraph [0118])
As for claim 41, Kawata’s broad range of bainite 3-95% overlaps instant claimed 64-77%.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-25 and 40-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-27 of co-pending Application No. 16/761,417 and evidenced by Fujiwara. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim a cold rolled heat treated steel sheet having same composition ranges, microstructure include RA, bainite, quenched martensite and tempered martensite at similar area fraction.  Fujiwara further evidences that bainite is expected to consist of lath bainite and granular bainite.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Argument
In response to argument filed on 08/23/2022 that Allain and evidenced by Fujiwara does not include granular bainite as claimed, argument is moot since Allain and Fujiwara are both withdrawn.  Newly introduced art Kajima and Kawata expressly discloses bainite includes granular bainite as indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733